Citation Nr: 1016765	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-09 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 1960 rating decision which reduced the Veteran's 
disability rating for an anxiety disorder from 10 percent 
disabling to noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1944 to 
October 1945.  He is a recipient of the Combat Infantryman 
Badge and the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.

In March 2009, the Board denied the Veteran's claims of CUE 
in April 1948 and March 1960 rating decisions which reduced 
the disability rating(s) for a service-connected anxiety 
disorder.  The Veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2009 Joint Motion for Remand, the parties (the 
Secretary of VA and the Veteran) determined that a remand was 
warranted with regard to the claim of CUE in the March 1960 
rating decision only.  By a January 2010 Order, the Court 
granted the Joint Motion for Remand, vacated the March 2009 
Board decision with respect to the determination as to 
whether there was CUE in the March 1960 rating decision, and 
remanded the matter for readjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 1960 rating decision, the RO reduced the 
disability rating for the Veteran's service-connected anxiety 
disorder from 10 percent to noncompensable. 

2.  The March 1960 rating decision was reasonably supported 
by the evidence then of record and was consistent with the VA 
law and regulations then in effect.  



CONCLUSION OF LAW

The March 1960 rating decision which reduced the Veteran's 
disability rating for an anxiety disorder from 10 percent 
disabling to noncompensable was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Court has held that the Veterans Claims Assistance Act 
(VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009)) has no 
applicability in determining whether there was clear and 
unmistakable error in decisions by the Board.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  It has 
also concluded that the VCAA is not applicable to CUE matters 
related to RO rating decisions.  Parker v. Principi, 15 Vet. 
App. 407, 412 (2002).  Thus, no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out in 
the VCAA.

Analysis

Historically, service connection was granted for 
"psychoneurosis, anxiety, manifested by nervousness, 
insomnia, and battle dreams," by a rating decision dated in 
October 1945, and an initial disability rating of 50 percent 
was assigned effective October 10, 1945, the date following 
the Veteran's separation from active duty.  Thereafter, this 
disability rating was reduced from 50 percent to 30 percent, 
from 30 percent to 10 percent, and from 10 percent to 
noncompensable (zero percent) by rating decisions dated in 
December 1946, April 1948, and March 1960, respectively.  The 
Veteran did not appeal any of these rating decisions which 
reduced the disability rating assigned to his service-
connected anxiety disorder.  Accordingly, they became final.  
See V.A.R. § 1104 (1959).  

Rating actions which are final and binding may not be revised 
absent a showing of clear and unmistakable error (CUE) on the 
part of the rating agency.  38 U.S.C.A. § 5109A (West 2002); 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  With 
regard to the March 1960 rating decision, the Veteran alleges 
that the RO committed CUE when it reduced his disability 
rating from 10 percent to zero percent because he "was not 
afforded due process in the form of a ... [VA examination] 
prior to his [reduction]."  See Appellant's Brief dated in 
March 2009.  The Veteran clarified his allegation of CUE in 
the December 2009 Joint Motion for Remand, and indicated the 
March 1960 rating decision failed to apply the law and 
procedure applicable to rating reductions, namely, VA 
Regulation § 1172 (1956) which provides that a rating 
reduction be based on a full and complete examination.  See 
Jordan v. Principi, 17 Vet. App. 261, 270-71 (2003) (holding 
that an appellant is not bound to the exact words used in a 
request for revision on the basis of a CUE in a Board 
decision), aff'd sub nom. Jordan v. Nicholson, 401 F.3d 1296 
(Fed.Cir.2005), rehearing en banc denied, No. 04-7034 (Fed. 
Cir. May 23, 2005).  In light of such error, the Veteran 
contends that he is therefore entitled to reinstatement of 
his 10 percent rating effective May 31, 1960, which is the 
date it was reduced to zero percent.  See 38 U.S.C.A. § 7105 
(West 2002) (a decision which constitutes a reversal of a 
prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision).  

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts; it is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination.  Bouton v. 
Peake, 23 Vet. App. 70 (2008).  First, either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the law then in 
effect was incorrectly applied.  Second, an error occurred 
based on the record and the law that existed at the time of 
the prior adjudication in question.  Finally, the error must 
be "undebatable" and of the sort which, had it not been 
made, would have manifestly changed the outcome.  Id. at 71.  
See also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

Initially, the Board observes that each new theory of CUE is 
a separate and distinct matter, and that the Board lacks 
jurisdiction over any theory of CUE that has not been 
adjudicated by the RO in the first instance.  Jarrell v. 
Nicholson, 20 Vet. App. 326, 332-33 (2006); Andre v. 
Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002).  In the 
present case, the only error specifically alleged by the 
Veteran throughout this appeal is the misapplication of VA 
Regulation § 1172 (1956) as evidenced by the RO's reliance on 
the February 1960 VA examination report in reducing his 
disability rating.  Therefore, the Board will limit its 
discussion to whether the RO erred in applying VA Regulation 
§ 1172 (1956) in its March 1960 rating decision.  See id.  

VA Regulation § 1172, as applicable at the time of the March 
1960 rating decision, provides that a reduction in rating is 
warranted when reexamination discloses physical or mental 
improvement in a service-connected disability, but that 
certain provisions apply to ratings which have continued for 
long periods at the same level (5 years or more).  V.A.R. 
§ 1172(C) (1956).  These provisions state, in relevant part,

	"[In regard to rating reductions], it is essential that 
the entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete. ... Examinations less than 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  The type of disease and the relationship between 
the former diagnosis and findings and the new diagnosis and 
findings must be closely examined. ... Even though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be permanent and can be maintained under the ordinary 
conditions of life, i.e., while employed or, if unemployed, 
while actively seeking employment."

V.A.R. § 1172(A) (1956). 

A review of the claims file reflects that the Veteran was 
ordered to a reexamination of his psychiatric disability in 
October 1959.  See Request for Physical Examination, VA Form 
21-2507, dated in October 1959; Authorization to Report, VA 
Form 3542, dated in December 1959.  A February 1960 VA 
examination report is of record which reflects that the 
Veteran presented for examination in January 1960.  The 
examining physician noted that he had not received any 
"form" regarding the Veteran, but nevertheless provided an 
examination; the report indicates that the examination was 
"for compensation purposes" and that the type of 
examination provided was "psychiatric."

The February 1960 VA examination report indicates that the 
Veteran informed the VA examiner that he had a 10 percent 
disability and that he was wounded in the leg while serving 
overseas during World War II, hospitalized for treatment, and 
subsequently received a medical discharge from service.  The 
Veteran then went on to describe his educational and 
occupational background, including that he had been employed 
at Steelite for the past fourteen years and was recently 
promoted to the position of assistant foreman.  The examiner 
noted that the Veteran indicated satisfaction with his job 
and that he reported missing "very little work" due to 
illness.  As for his social history, the Veteran stated that 
he had been married twice (was presently married), and that 
he attends "ballgames," bowls in the winter, and fishes in 
the summer.  A complete system review was performed and the 
Veteran reported no difficulties for the last ten to fifteen 
years other than some soreness of the leg and occasional 
stomach problems; the VA examiner indicated that the 
remaining systems were negative for any problems.  

The RO relied on the findings of the February 1960 VA 
examination report in reducing the Veteran's disability 
rating in the March 1960 rating decision.  Specifically, the 
RO noted that the "[c]urrent VA report discloses no evidence 
of any nervous condition," and that the Veteran's "social 
and industrial adjustments have been satisfactory."  Shortly 
thereafter, the Veteran submitted a letter indicating that he 
did not think the February 1960 VA examination was adequate 
because the physician did not "have any understanding of 
[his] case."  He also asserted that there had been no change 
in his disorder since his March 1948 VA examination.  In May 
1960, the RO notified the Veteran that it had reviewed his 
April 1960 letter but that no change was warranted in the 
March 1960 determination to reduce his disability rating.  

The parties assert in the December 2009 Joint Motion for 
Remand that the February 1960 VA examination report which 
formed the basis for the March 1960 rating reduction was not 
"full and complete" because the report makes no mention of 
the Veteran's psychological state or even indicates that the 
examining physician knew that the Veteran was service-
connected for an anxiety disorder.  Moreover, the parties 
note that the examiner "focused only on [the Veteran's] 
physical disabilities ... and did not have the benefit of any 
of [the Veteran's] prior medical records, including [his] 
claims file."  As such examination was not "full and 
complete," it is the Veteran's assertion that the RO's 
reliance on the examination in reducing his disability rating 
constitutes error.  

For reasons discussed below, the Board finds that the laws 
and regulations extant at the time of the RO's March 1960 
rating decision which reduced the Veteran's service-connected 
anxiety disorder disability rating from 10 percent to 
noncompensable were correctly applied and that there was no 
CUE in the RO's decision.  In this regard, the Board 
concludes that the Veteran has not established, without 
debate, that the RO relied upon an incomplete and/or 
inadequate examination in reducing his disability rating.  

The Board does not dispute that the examining physician was 
not apprised of the Veteran's examination prior to the 
Veteran's arrival at the physician's office and did not have 
an opportunity to review the Veteran's claims file.  However, 
these facts alone cannot be said to render the examination 
incomplete.  In this regard, it is clear from the February 
1960 VA examination report that, despite a lack of awareness 
of the examination, the examiner nevertheless performed a 
psychiatric examination of the Veteran.  Moreover, the 
examiner obtained complete histories regarding the Veteran's 
social and occupational functioning and afforded the Veteran 
an opportunity to present any information regarding any of 
his systems, mental or physical.  

It also cannot be said that the examiner focused only on the 
Veteran's physical disabilities because it does not appear 
that the examiner performed any physical examination of the 
Veteran.  Rather, it was the Veteran who "focused" solely 
on his physical disabilities when describing his overall 
health throughout the last ten to fifteen years.  
Furthermore, the Board observes that prior VA psychiatric 
examinations had elicited information regarding the Veteran's 
physical complaints and that none of these symptoms, 
including headaches, noise sensitivity, shaky hands, combat-
related dreams, loss of appetite, and increased irritability, 
were reported at the 1960 VA examination.  See VA Examination 
Reports dated in November 1946 and March 1948.  Prior 
psychiatric examination also included information regarding 
social and occupational functioning, and in contrast to the 
1960 VA examination, the Veteran had previously reported 
dissatisfaction with employment and absenteeism due to 
"nervousness."  Id.  

Finally, the Board finds evidence in the current record that 
the RO did consider the provisions of § 1172 in its decision.  
Specifically, the RO did not rely solely on the lack of a 
current psychiatric diagnosis in its determination to reduce 
the Veteran's disability rating, but also cited the 
examiner's findings which reflected "satisfactory" social 
and industrial adjustments.  Under the Schedule for Rating 
Disabilities in effect at the time of the March 1960 rating 
decision, psychoneurosis/anxiety state was to be rated 
predominantly on the impact a veteran's disability and 
symptoms had on his social and industrial inadaptability, 
with no more than a noncompensable rating assigned for mild 
inadaptability.  The Schedule for Rating Disabilities, 1945 
Edition, Diagnostic Codes 9004-9006 (1948).  The fact that 
the RO expressly discussed evidence pertinent to the rating 
criteria tends to show that the adequacy of the examination 
was considered in its determination.  This is further 
supported by the May 1960 reconsideration following the 
Veteran's letter asserting that the examination was 
inadequate.  

As noted above, for a finding of CUE, the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  See Russell, 3 Vet. App. at 313-4.  In this case, the 
RO afforded the Veteran a VA examination and utilized the 
results from that examination, which was negative for any 
current psychiatric disability and demonstrated 
"satisfactory" social and industrial adjustments, to 
determine that there had been a material improvement in the 
Veteran's service-connected anxiety disorder such that it 
should be reduced from 10 percent to noncompensable.  While 
other VA adjudicators might, hypothetically, have reached a 
different determination, including finding that a 
reexamination was in order, such a difference of approach in 
evaluating the evidence does not constitute CUE.  See id.  As 
discussed above, the record contains sufficient evidence to 
conclude that the February 1960 VA examination report was 
"full and complete" and that the RO therefore correctly 
applied § 1172 in its decision to reduce the Veteran's 
disability rating.

In sum, the RO's March 1960 rating decision neither ignored 
the law or facts and the RO committed no undebatable error 
which would have provided a manifestly different result.  
Accordingly, the Board concludes that the March 1960 rating 
decision which reduced the disability rating in effect for a 
service-connected anxiety disorder from 10 percent to 
noncompensable was not clearly and unmistakably erroneous.


ORDER

The Veteran's appeal is denied as CUE has not been found in a 
March 1960 rating decision which reduced the Veteran's 
disability rating for an anxiety disorder from 10 percent 
disabling to noncompensable.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


